Per Curiam:
The application ex parte to vacate the injunction should be denied. While the Appellate Division of this department may have power under section 626 of the Code of Civil Procedure to vacate and set aside without notice the injunction order (Matter of Porter, 30 App. Div-251), we think the power should not be exercised. It is not so clear that the papers upon which the order was granted do not make out a case for a temporary restraining order as to warrant setting aside the order summarily and without notice. This motion must be determined upon those papers alone. The order to show cause why the injunction should not be continued is returnable at Special Term to-morrow, at which time a full hearing may be had, and we cannot assume that that court will not make a proper disposition of the matter. All concurred, except Merrell, J., who dissented. Application denied.